Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 15, 2017

                                     No. 04-17-00091-CV

                    TEXAS DEPARTMENT OF TRANSPORTATION,
                                  Appellant

                                               v.

                                    Hector R. RAMIREZ,
                                          Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT002640-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
        Appellant’s reply brief is due on December 12, 2017. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed first motion for extension of time to file the
reply brief until January 11, 2018, for an extension of thirty days.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on January 11, 2018.
See id. R. 38.6(d).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court